1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JOHNNY C. THOMAS,                             )   Case No.: 1:16-cv-00524-DAD-EPG (PC)
                                                   )
12                 Plaintiff,                      )   ORDER DISCHARGING WRIT OF HABEAS
                                                   )   CORPUS AD TESTIFICANDUM AS TO INMATE
13          v.                                     )   JOHNNY C. THOMAS, CDCR # G-07361
                                                   )
14   MARK KUO,
                                                   )
15                 Defendant.                      )
                                                   )
16                                                 )

17
18          The hearing in this matter concluded on August 23, 2019. Inmate Johnny C. Thomas, CDCR #

19   G-07361, is no longer needed by the Court as a participant in these proceedings and the writ of habeas

20   corpus ad testificandum as to this inmate is HEREBY DISCHARGED.

21
22   IT IS SO ORDERED.

23      Dated:    August 23, 2019                            /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                       1
